Appeal from a judgment granting a declaratory judgment in favor of the plaintiff. The sole issue is whether the plaintiff is required to comply with section 6-a of the General Municipal Law, adopted to implement article 8, section 3, of the Constitution of the State of New York, in order to render valid a certificate of indebtedness issued in advance of the levy and collection of taxes for the year beginning July 1st, 1940; or, in other words, whether article 8, section 3, of the Constitution, which prohibits the plaintiff from contracting any indebtedness except on consent of the municipalities affected, should be construed as applying to indebtedness of a temporary character, or whether such prohibition should be limited to permanent or bonded indebtedness. Article 8, section 3, of the Constitution prohibits the plaintiff from contracting any indebtedness except it gets the consent provided for by section 6-a of the General Municipal Law. (Levy v. McClellan, 196 N. Y. 178.) Judgment reversed, on the law, and declaratory judgment directed for the defendant as demanded by defendant’s answer. Hill, P. J., Crapser, Bliss and Poster, JJ., concur; Sehenek, J., dissents.